         Case 2:18-md-02833-CDJ Document 45 Filed 11/11/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: FEDLOAN STUDENT LOAN                        Case No. 2:18-md-02833
 SERVICING LITIGATION
                                                    HON. C. DARNELL JONES, II


 THIS DOCUMENT RELATES TO:                          Case No. 2:18-cv-00031

 ADAM MORRIS, ARTHUR BURKLE,
 DENISE GRAHAM, on behalf of themselves
 and all others similarly situated,

                       Plaintiffs,
 – against –

 PENNSYLVANIA HIGHER EDUCATION
 ASSISTANCE AGENCY, D/B/A FEDLOAN
 SERVICING, D/B/A AMERICAN
 EDUCATION SERVICES,

                       Defendant.


     NOTICE OF VOLUNTARY DISMISSAL BY PLAINTIFF ARTHUR BURKLE

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Arthur Burkle hereby gives notice that the above captioned action is voluntarily dismissed,

without prejudice against Defendant Pennsylvania Higher Education Assistance Agency (d/b/a

FedLoan Servicing and d/b/a American Education Services) (“PHEAA” or “Defendant”).




                                                1
        Case 2:18-md-02833-CDJ Document 45 Filed 11/11/19 Page 2 of 3



Dated: November 11, 2019           Respectfully submitted

                                      /s/ Anthony M. Christina
                                      Laura K. Mummert
                                      Anthony M. Christina
                                      LOWEY DANNENBERG, P.C.
                                      One Tower Bridge
                                      100 Front Street, Suite 520
                                      West Conshohocken, PA 19428
                                      Tel: (215) 399-4770
                                      E-mail: lmummert@lowey.com
                                              achristina@lowey.com

                                      Christian Levis (admitted pro hac vice)
                                      LOWEY DANNENBERG, P.C.
                                      44 South Broadway, Suite 1100
                                      White Plains, NY 10601
                                      Tel: (914) 997-0500
                                      E-mail: clevis@lowey.com

                                      Counsel for Plaintiff Arthur Burkle




                                      2
         Case 2:18-md-02833-CDJ Document 45 Filed 11/11/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I, Anthony M. Christina, hereby certify that on November 11, 2019, I filed and served

through the Court’s ECF system a true and correct copy of the foregoing documents. Those

attorneys who are registered with the Court’s electronic filing system may access these filings

through the Court’s system, and notice of these filings will be sent to these parties by operation

of this Court’s electronic filing system.



                                                                     /s/ Anthony M. Christina
                                                                     Anthony M. Christina
